Mr. Justice Thompson delivered the opinion of the court: September 30, 1920, the board of county commissioners of Union county, acting under the authority given it by section 41 of the Roads and Bridges act, upon a petition duly signed and presented and after proper notice had been given, detached twelve sections of land from road district No. 9 and attached the same to road district No. 6. Theretofore, on the first Tuesday of September, road district No. 9 made its levy for road and bridge purposes for the fiscal year, and the taxes so levied were duly extended against all the property then in road district No. 9, which included the sections thereafter detached. The county collector thereafter collected the taxes so levied and extended and as such collector now has in his hands the sum of $2071 paid by the property holders in the twelve sections attached to road district No. 6. Road district No. 9 claimed the funds, and road district No. 6 filed its bill asking that the-collector be enjoined from paying the money over to road district No. 9 and praying for an accounting and general relief. The court sustained a general demurrer filed by road district No. 9 to the amended bill and dismissed the cause for want of equity. From that decree this appeal is prosecuted, presenting for our decision the sole question which of the two road districts is entitled to the fund collected from the tax-payers in the twelve sections transferred from road district No. 9 to road district No. 6. This appeal was prosecuted to this court on the theory that it was a case relating to revenue, but we have repeatedly held that where the tax is already collected and in the hands of the treasurer and the controversy relates solely to the question of who is entitled to the money no question of revenue is involved. Reed v. Village of Chatsworth, 201 Ill. 480; City of Chicago v. Cook County, 224 id. 246; County of Lake v. Westerfield, 268 id. 501. The case is transferred to the Appellate Court for the Fourth District, and the clerk of this court is directed to transmit the transcript and all files herein, with the order of transfer, to the clerk of that court. Cause transferred.